Per Curiam.
Stylianus Sinnis was admitted to practice by this Court in 1992 and lists a business address in Boston, Massachusetts with the Office of Court Administration. By unsworn *1351affidavit dated August 23, 2016, Sinnis now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). By correspondence from its Chief Attorney, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it opposes Sinnis’s application due to its improper form.
In support of his application to resign, Sinnis submitted an unsworn affidavit in which he declared “under penalty of perjury” that the statements within the affidavit were “true and correct.” Sinnis’s affidavit was also executed in the presence of a notary public. Accordingly, although Sinnis’s application is defective inasmuch as it is not in affidavit form (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [1]; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [a]), we will exercise our discretion to excuse such defect under the circumstances presented (see Matter of Suplee, 146 AD3d 1224, 1224 [2017]).
Notably, AGC does not oppose Sinnis’s application on its merits. Accordingly, upon reading Sinnis’s unsworn affidavit dated August 23, 2016, and upon reading the correspondence in response by AGC’s Chief Attorney, and having determined that Sinnis is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, J.R, Rose, Devine, Clark and Mulvey, JJ., concur.
Ordered that Stylianus Sinnis’s application to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Stylianus Sinnis’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Stylianus Sinnis shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.